In an action to recover damages for personal injuries, the appeal is from an order denying appellants’ motion made pursuant to section 489 of the Civil Practice Act and rule 191 of the Rules of Civil Practice, for leave to take an inquest and directing them to accept respondent’s answer. Order reversed, with $10 costs and disbursements, and motion granted, without prejudice, however, to a timely application by respondent to open his default upon a proper showing. In our opinion, this record cannot support the determination made at Special Term, since respondent has shown neither a meritorious defense nor an acceptable excuse for his default (cf. Seehase v. Webster, 284 App. Div. 1028; Blasser v. Morrisania Milk Co., 243 App. Div. 281).
Wenzel, Acting P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ., concur.